DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Line 1 of the Abstract, “,may” should instead read “may”.
Paragraph 86 recites that if the determined degree of position coincidence exceeds a predetermined threshold value, guide information will be generated as a result. This is contradictory to the rest of the specification which discloses that a determined degree of position coincidence exceeding a threshold will result in calculating or saving a blood pressure estimation value (Figs. 6-8; paragraphs 16-17, 26, 80-81, 94, 105-106, 115-116; claims 10-11, 20). Most of the specification implies that a degree of position coincidence is a measure of how close a fingerprint is to a desired location, thus a degree of position coincidence exceeding a predetermined threshold means that the fingerprint is sufficiently close to a desired location. Paragraph 86 should be amended so the description is consistent with the rest of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a touch sensor, a pulse wave measurer, a contact pressure measurer, a fingerprint recognizer, and a processor. It is unclear which components have actual structures, and which are merely functions of another sensor. For example, from the claim language the fingerprint recognizer and the touch sensor could be interpreted as individual and separate components. Or, as claim 2 recites, the touch sensor receives a touch signal which the processor uses to recognize a fingerprint, implying that fingerprint recognition is merely software performed between the touch sensor and processer. It is unclear what structures make up the blood pressure measuring apparatus. Applicant should clarify which limitations are physical components that are included in the apparatus and which limitations are merely functions of the physical components. Alternatively, Applicant could amend the claims to recite means-plus-function language so that the limitations will correspond with the structure disclosed in the specification. For the purposes of examination, references that disclose structures capable of performing the claimed limitations will be considered prior art. Claims 2-15 are rejected due to their dependence on claim 1. 
Claim 5 is similarly unclear because the claim language implies the contact pressure measurer includes three separate components: a force measurer, an area measurer, and a contact pressure 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites limitations that have already been recited in claim 12 (processor estimates blood pressure if criterion has been met), and does not claim any additional limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over U.S. Patent Application Publication No. US 2017/0095168, hereinafter Kang.
Regarding claim 1, Kang teaches a blood pressure measuring apparatus (100, Fig. 1) comprising: 
a touch sensor (a pressure sensor or fingerprint recognition sensor can act as a touch sensor, see below);
a pulse wave measurer (120) configured to measure pulse waves from a finger of a user when the finger is in contact with the touch sensor (see fingerprint recognition sensor in Fig. 15 or pressure sensor in Fig. 10); 
a contact pressure measurer configured to measure a contact pressure between the finger and the touch sensor (Fig. 10; a pressure sensor is used to measure the contact pressure exerted by a finger, paragraphs 82-83); 
a fingerprint recognizer configured to recognize a fingerprint of the finger (paragraph 97-98); and 
a processor (blood pressure measurer 130, 230 and processor 240, paragraph 90) configured to determine a degree of position coincidence between the finger and the pulse wave measurer based on the recognized fingerprint (a contact position of the finger is determined based on the fingerprint and can be compared to a pre-stored appropriate contact position, paragraphs 98-99), and to estimate a blood pressure of the user based on the pulse waves and the contact pressure according to the determined degree of position coincidence (the blood pressure measurer and processor estimates blood pressure from the PPG signal and can use fingerprint and contact pressure information to correct the blood pressure measurement, paragraphs 71, 84, 88, 106).  
Kang explicitly teaches all limitations of claim 1 except for a touch sensor. However, since it is unclear what structure is present in the claim (see rejection under 112(b)), and since a pressure sensor and/or a fingerprint recognizer could be used to detect touch based on the respective pressure or contact area signal (Fig. 15 shows that the fingerprint recognition sensor is touched to generate contact information), Kang is considered to meet all limitations of claim 1.
Regarding claim 6, Kang teaches the blood pressure measuring apparatus of claim 1, wherein the pulse waves comprise photoplethysmogram (PPG sensor 120).  
Regarding claim 7, Kang teaches the blood pressure measuring apparatus of claim 1, wherein the processor is further configured to determine a position of the finger based on the recognized fingerprint, and determine the degree of position coincidence between the finger and the pulse wave measurer based on the determined position of the finger (the processor identifies a contact position of a finger based on the fingerprint recognition and compares the contact position with the appropriate position to measure blood pressure, paragraphs 98-99).  
Regarding claim 8, Kang teaches the blood pressure measuring apparatus of claim 7, wherein the processor is further configured to determine the position of the finger by comparing the recognized fingerprint with pre-stored reference fingerprint information (the processor 240 compares the recognized fingerprint and contact position with a pre-stored appropriate contact position and stored fingerprints, paragraph 99, 103).  
Regarding claim 11, Kang teaches the blood pressure measuring apparatus of claim 1, wherein the processor is further configured to, in response to the determined degree of position coincidence being less than or equal to a predetermined threshold value, generate guide information for changing a position of the finger (guide information is generated if the contact position of a finger is not in an appropriate position for measuring blood pressure, paragraph 23, 99).
Regarding claim 12, Kang teaches the blood pressure measuring apparatus of claim 1, wherein the processor is further configured to obtain additional information (processor can determine contact shape, contact area, and contact position from the fingerprint sensor, paragraphs 22, 97-98) on a contact state between the finger and the touch sensor by using the touch sensor (the fingerprint recognition sensor can act as the touch sensor, Fig. 15, see claim 1 rejection), and upon a determination of whether the obtained additional information satisfies a predetermined criterion (predetermined criterion can include a finger being in an appropriate position or the contact area being in range of a light source, paragraphs 101- 102), estimate the blood pressure of the user based on the pulse waves and the contact pressure (paragraphs 105-106).  
Regarding claim 13, Kang teaches the blood pressure measuring apparatus of claim 12, wherein the additional information comprises at least one of a contact area between the finger and the touch sensor, a shape of a contact surface, and a center of gravity of the contact surface (processor can determine contact shape and contact area, paragraphs 22, 97-98).  
Regarding claim 14, Kang teaches the blood pressure measuring apparatus of claim 12, wherein the processor is further configured to, in response to the obtained additional information satisfying the predetermined criterion, estimate the blood pressure of the user (predetermined criterion can include a finger being in an appropriate position for blood pressure measurement or the contact area being in range of a light source, paragraphs 99-102, 105-106).
Regarding claim 15, Kang teaches the blood pressure measuring apparatus of claim 12, wherein the processor is further configured to, in response to the obtained additional information not satisfying the predetermined criterion, generate guide information for changing a position of the finger, adjust reliability of a pre-estimated blood pressure estimation value, or discard the pre- estimated blood pressure estimation value (Processor 240 provides information to a user regarding a current contact position of a finger and an appropriate contact position for measuring blood pressure. Guide information is generated if the contact position of a finger is not in an appropriate position for measuring blood pressure, paragraphs 23, 99).
Regarding claim 16, Kang teaches a blood pressure measuring method comprising: 
sensing contact between a finger of a user and a touch sensor (the fingerprint recognition sensor in Fig. 15 is used to detect a contact shape and area, paragraphs 22, 98; see rejections of claim 1 under 112(b) and 102(a)(1)); 
measuring, using a pulse wave measurer (PPG signal acquirer 120 or 220), pulse waves from the finger when the finger is in contact with the touch sensor (Fig. 15); 
measuring a contact pressure between the finger and the touch sensor (paragraphs 82-83); 
recognizing a fingerprint of the finger (Fig. 15, paragraph 97); 
determining a degree of position coincidence between the finger and the pulse wave measurer based on the recognized fingerprint (paragraph 99); and 
estimating a blood pressure of the user based on the pulse waves and the contact pressure (blood pressure is measured using the PPG signals and corrected using the contact pressure, paragraphs 104-106) according to the determined degree of position (appropriate light sources are chosen for pulse wave measurement using the position of the finger, paragraphs 99-102).
Regarding claim 20, Kang teaches the blood pressure measuring method of claim 16, wherein the estimating the blood pressure of the user comprises: in response to the determined degree of position coincidence exceeding a predetermined threshold value, estimating blood pressure of the user; and in response to the determined degree of position coincidence being less than or equal to the predetermined threshold value, generating guide information for changing a position of 37the finger (Guide information is generated if the contact position of a finger is too far from an appropriate position for measuring blood pressure, paragraphs 23, 99).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. US 2018/0177413, hereinafter Kwon, cited by Applicant in IDS dated 02/04/2019, in view of Kang.
The applied reference has common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
Regarding claim 1, Kwon teaches a blood pressure measuring apparatus (100, Fig. 1) comprising: 
a touch sensor (110 or 110”, Figs. 1, 11A-11B); 
a pulse wave measurer (PPG sensor 120) configured to measure pulse waves from a finger of a user when the finger is in contact with the touch sensor (paragraph 71); 
a contact pressure measurer configured to measure a contact pressure between the finger and the touch sensor (contact pressure is measured through simultaneous measurement of touch force via force sensor 130 and contact area via touch sensor 110, paragraphs 54-55); 
a fingerprint recognizer configured to recognize a fingerprint of the finger (the controller may recognize a fingerprint based on the signal output from touch sensor 110”, paragraphs 107-108); and 
a processor (controller 140) configured to estimate a blood pressure of the user based on the pulse waves and the contact pressure (paragraphs 54-55).
Kwon teaches all limitation of claim 1, except for a processor configured to determine a degree of position coincidence between the finger and the pulse wave measurer based on the recognized fingerprint and to estimate a blood pressure according to the determined degree of position coincidence. Kwon does disclose that a plurality of PPG sensors can be used and an optimal PPG sensor can be selected based on a contact location signal generated by the touch sensor (paragraph 112). Kang discloses an analogous touch type blood pressure measuring apparatus that uses a fingerprint to (paragraphs 97-99). The fingerprint information can be used to identify a state or condition for a blood pressure measurement (paragraph 106). Kwon also discloses an embodiment where a light source array can be used such that an optimal light source close to the contact area is selected for PPG signal measurement (paragraphs 100-102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kwon to use fingerprint information to determine a contact position and estimate blood pressure according the determined contact position, as taught by Kang. One would have been motivated to do so because Kang teaches that by using a contact position determined from a fingerprint, optimal positioning can be determined to improve the blood pressure measurement (paragraphs 99 and 106). Additionally, Kang discloses guiding a finger into an appropriate position based off a fingerprint (paragraphs 97-99) and selecting an optimal light source for the determined contact position (paragraphs 100-102; this method is also disclosed by Kwon paragraph 112) as two different methods for improving the quality of the PPG signal. It would be obvious to use one method for another to achieve the same result of aligning a finger with a PPG sensor to improve the accuracy of a blood pressure measurement. Kwon already contains the sensing structure to recognize a fingerprint, and determining a degree of position coincidence from the detected fingerprint could be implemented with a reasonable expectation of success. Thus, modifying Kwon to determine a degree of position coincidence from the contact position of a fingerprint and using this information to guide a blood pressure measurement is obvious in view of Kang.
Regarding claim 5 (see rejection under 112(b)), Kwon teaches the blood pressure measuring apparatus of claim 1, wherein the contact pressure measurer comprises: a contact force measurer (force sensor 130) configured to measure a contact force between the user and the touch sensor; a contact area measurer (touch sensor 110 or 110”) configured to measure a contact area between the finger and (paragraph 54); and a contact pressure calculator (controller 140) configured to calculate the contact pressure based on the contact force and the contact area (paragraph 55).  
Regarding claim 6, Kwon teaches the blood pressure measuring apparatus of claim 1, wherein the pulse waves comprise photoplethysmogram (PPG sensor 120).  

Claims 2-4, 9, 17-19 are rejected under 35 U.S.C. 103 as being obvious over Kang, as applied to claims 1, 7, and 16 above, and further in view of U.S. Patent No. 4,394,773, hereinafter Hartwig, and Japanese Patent Publication No. JP 61292786, hereinafter Eguchi. Citations to Eguchi refer to the attached machine translation from EPO Espacenet.
Regarding claims 2-4 and 17-18, Kang discloses a blood pressure measuring apparatus in combination with a fingerprint sensor. The fingerprint recognition sensor is used by the apparatus to determine contact position, contact area, and a fingerprint of the user. While Kang discloses that the fingerprint sensor is a touch-type sensor (see Fig. 15), Kang fails to teach the specific structure of the fingerprint sensor. Details regarding the resolution and size of the sensor are unknown. Thus, one would be motivated to look at available teachings regarding touch-type fingerprint sensors. Eguchi discloses that in conventional fingerprint sensors it is difficult and expensive to have high resolution over the entire area of the fingerprint sensor, which needs to be large enough to accommodate variations in finger size and contact positions (pg. 2, lines 50-58). Eguchi proposes a solution to this problem by aligning the center of a subject’s finger with the center of an image sensor and only capturing the center of the fingerprint for analysis (Figs. 4-5, pg. 2, line 79 (last line)-pg. 3, lines 80-81). Although Eguchi teaches an optical fingerprint sensor, modifications to sensing resolution should be applicable to touch-type fingerprint sensors. Hartwig discloses that a higher resolution is better for detecting fine structures in a fingerprint (col. 7, lines 55-58), and a high local resolution is required to measure the center or core of the fingerprint (col. 8, lines 30-34).
(pg. 2, lines 57-58; “the resolution of imaging can be easily improved and the time required for collation can be shortened,” pg. 3, lines 81-82). Hartwig’s teaching confirm that an increased resolution is needed for measuring a fingerprint in the center of a finger, and that resolution outside of the central region can be optimized between resolution and sensor sensitivity (col. 7, lines 49-54; col. 8, lines 30-34).  Since the blood pressure measuring apparatus by Kang may still require contact shape and area information, one interested in reducing sensor costs would be motivated by Eguchi and Hartwig to simply reduce the resolution of the fingerprint sensor outside of a central region so that both fingerprint recognition in the center and contact area in surrounding region can still be measured. Thus, Kang in view of Hartwig and Eguchi teaches a touch sensor with a central area with a higher resolution for recognizing the fingerprint and a surrounding area with lower resolution for measuring the contact area.
Regarding claim 9, Kang in view of Hartwig and Eguchi teaches the processor is further configured to determine the degree of position coincidence between the finger and the pulse wave measurer by determining whether a central portion of the finger is positioned on the pulse wave measurer based on the determined position of the finger. Kang already uses fingerprint information to determine a contact position of a finger and compares that information to a pre-stored contact position and fingerprint (paragraphs 98-99, 103). The combined invention of Kang, Hartwig, and Eguchi is concerned with sensing the center of a fingerprint, and the combined invention would be configured to 
Regarding claim 19,  Kang in view of Hartwig and Eguchi teaches determining the degree of position coincidence comprises: determining a position of the finger by comparing the recognized fingerprint with pre-stored reference fingerprint information (Kang paragraph 99, 103); and determining the degree of position coincidence between the finger and the pulse wave measurer by determining whether a central portion of the finger is positioned on the pulse wave measurer (the combined invention of Kang, Hartwig, and Eguchi teaches sensing the central portion of the finger, thus the combined invention would be able to detect the presence of the central portion and determine a position based on whether or not central portion of the finger is identified) based on the determined position of the finger.  

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Kang, as applied to claim 1 above, and further in view of UK Patent Application Publication No. GB 2551201, hereinafter Granqvist.
Kang teaches the processor is further configured to: in response to the determined degree of position coincidence exceeding a predetermined threshold value, estimate the blood pressure of the user (if a contact position of a finger is already in the pre-stored appropriate contact position for measurement, then blood pressure measurement can be carried out, paragraph 99). In response to the determined degree of position coincidence not exceeding a predetermined threshold value, Kang teaches that the sensor generates guide information. Kang does not teach that a pulse wave measurement is discarded in the latter scenario. Granqvist teaches a sensor system for estimating blood pulse wave characteristics (Fig. 1). If the quality of a PPG signal is determined to not meet a threshold, the measurement is discarded (Figs. 12-13; pg. 14, lines 10-14). While Granqvist specifically teaches the quality of a PPG signal can be determined by detection of the dicrotic notch, estimating a signal level, , Granqvist indicates other quality metrics can be used (pg. 14, lines 4-10). Furthermore, the method of discarding unreliable PPG signals is applicable to other devices.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure measuring apparatus of Kang such that if a determined degree of position coincidence does not exceed a threshold condition, to discard any pulse wave measurements. One would be motivated to do so because Granqvist teaches that by eliminating unreliable measurements, signals that are reliable can be identified and used to ensure more accurate downstream processing and calculations (pg. 14, lines 10-15). A degree of position coincidence not exceeding a predetermined threshold value would mean that a finger is too far from the center of the pulse wave measurer to yield an accurate pulse wave or blood pressure measurement. Thus, discarding unreliable pulse wave measurements would be obvious in order to improve blood pressure measurements, and one of ordinary skill would have been able to carry out such a modification to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mukkamala et al. (WO 2017/152098) discloses a touch-type blood pressure measurement apparatus coupled to a mobile device. Paragraphs 15 and 125 disclose that a fingerprint could be used to confirm or guide finger positioning on a sensing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571) 272-2202.  The examiner can normally be reached on Monday-Thursday 8:00am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791